UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROLANDO GRULLON,

                             Plaintiff,           18-cv-3129 (JGK)

              - against -                         ORDER

THE ADMINISTRATION FOR CHILDREN'S
SERVICES, ET AL.,

                             Defendants.

JOHN G. KOELTL, District Judge:

     The City of New York is directed to provide the service

address for the individual defendants by November 15, 2019. Upon

receiving the address, the Court will issue a service order,

directing the Marshals to serve.



SO ORDERED.


Dated:       New York, New York
             November 8, 2019

                                           United States District Judge




   USDC SDNY
   DOCUMENT
   ELECTRONICALLY FILED
   DOC#
   DATE F--IL_E_D_:=fl__,..,_'--,.,,{~~-
